UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXHANGE ACT OF 1934 Commission file number 33-42125 CHUGACH ELECTRIC ASSOCIATION, INC. (Exact name of registrant as specifies in its charter) State of Alaska 92-0014224 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 Electron Drive, Anchorage, AK (Address of principal executive offices) (Zip Code) (907) 563-7494 (Registrant’s telephone number, including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. NONE CHUGACH ELECTRIC ASSOCIATION, INC. TABLE OF CONTENTS Caution Regarding Forward-Looking Statements 2 Part I.Financial Information Item 1. Financial Statements (unaudited) 2 Balance Sheets - as of June 30, 2011 and December 31, 2010 3 Statements of Operations - Three and six months ended June 30, 2011 and June 30, 2010 5 Statements of Cash Flows - Six Months Ended June 30, 2011 and June 30, 2010 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Exhibits 38 1 Table of Contents Caution Regarding Forward-Looking Statements Statements in this report that do not relate to historical facts, including statements relating to future plans, events or performance, are forward-looking statements that involve risks and uncertainties.Actual results, events or performance may differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date of this report and the accuracy of which is subject to inherent uncertainty.It is suggested these statements are read in conjunction with our audited financial statements for the year ended December 31, 2010, filed as part of our annual report on Form 10-K.Chugach Electric Association, Inc. (Chugach) undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances that may occur after the date of this report or the effect of those events or circumstances on any of the forward-looking statements contained in this report, except as required by law. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited financial statements and notes to the financial statements of Chugach as of and for the quarter ended June 30, 2011, follow. 2 Table of Contents Chugach Electric Association, Inc. Balance Sheets (Unaudited) Assets June 30, 2011 December 31, 2010 Utility Plant: Electric plant in service $ $ Construction work in progress Total utility plant Less accumulated depreciation ) ) Net utility plant Other property and investments, at cost: Nonutility property Special funds Investments in associated organizations Total other property and investments Current assets: Cash and cash equivalents Special deposits Restricted cash equivalents 0 Fuel cost under-recovery Accounts receivable, net Materials and supplies Prepayments Other current assets Total current assets Deferred charges, net Total assets $ $ 3 Table of Contents Chugach Electric Association, Inc. Balance Sheets (continued) (Unaudited) Liabilities, Equities and Margins June 30, 2011 December 31, 2010 Equities and margins: Memberships $ $ Patronage capital Other Total equities and margins Long-term obligations, excluding current installments: Bonds payable National Bank for Cooperatives note payable Total long-term obligations Current liabilities: Current installments of long-term obligations Commercial paper Accounts payable Consumer deposits Accrued interest Salaries, wages and benefits Fuel Other current liabilities Total current liabilities Deferred compensation Deferred credits Patronage capital payable 0 Total liabilities, equities and margins $ $ See accompanying notes to financial statements. 4 Table of Contents Chugach Electric Association, Inc. Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Operating revenues $ Operating expenses: Fuel Production Purchased power Transmission Distribution Consumer accounts Administrative, general and other Depreciation and amortization Total operating expenses Interest expense Long-term debt and other Charged to construction ) Interest expense, net Net operating margins ) ) Nonoperating margins: Interest income Allowance for funds used during construction Capital credits, patronage dividends and other 16 Total nonoperating margins Assignable margins $ ) $ ) $ $ See accompanying notes to financial statements. 5 Table of Contents Chugach Electric Association, Inc. Statements of Cash Flows (Unaudited) Six months ended June 30 Cash flows from operating activities: Assignable margins $ $ Adjustments to reconcile assignable margins to net cash provided by operating activities: Depreciation Amortization and depreciation cleared to operating expenses Allowance for funds used during construction ) ) Other ) (Increase) decrease in assets: Accounts receivable ) Fuel cost under-recovery ) Materials and supplies ) Prepayments ) ) Other assets ) Deferred charges ) ) Increase (decrease) in liabilities: Accounts payable ) Consumer deposits ) Fuel cost over-recovery 0 Accrued interest ) Salaries, wages and benefits Fuel ) Other liabilities Deferred liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Investment in associated organizations Investment in restricted cash equivalents ) 0 Proceeds from restricted cash equivalents 0 Extension and replacement of plant ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Payments for debt issue costs ) 0 Repayments of long-term obligations ) ) Proceeds from short-term borrowing Proceeds from long-term borrowing 0 Memberships and donations received Retirement of patronage capital and estate payments ) ) Net receipts on consumer advances for construction Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period $ $ Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities Retirement of plant $ $ Extension and replacement of plant included in accounts payable $ $ Supplemental disclosure of cash flow information - interest expense paid excluding amounts capitalized $ $ See accompanying notes to financial statements. 6 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 1. PRESENTATION OF FINANCIAL INFORMATION The accompanying unaudited interim financial statements include the accounts of Chugach Electric Association, Inc. (Chugach) and have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by United States of America generally accepted accounting principles (U.S. GAAP) for complete financial statements.They should be read in conjunction with our audited financial statements for the year ended December 31, 2010, filed as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. 2. DESCRIPTION OF BUSINESS Chugach is the largest electric utility in Alaska.Chugach is engaged in the generation, transmission and distribution of electricity to directly serve retail customers in the Anchorage and upper Kenai Peninsula areas.Through an interconnected regional electrical system, Chugach’s power flows throughout Alaska’s Railbelt, a 400-mile-long area stretching from the coastline of the southern Kenai Peninsula to the interior of the state, including Alaska’s largest cities, Anchorage and Fairbanks. Chugach supplies much of the power requirements for three wholesale customers, Matanuska Electric Association, Inc. (MEA), Homer Electric Association, Inc. (HEA), and the City of Seward (Seward).Chugach’s retail and wholesale members are the consumers of the electricity sold. Chugach was organized as an Alaska electric cooperative in 1948 and operates on a not-for-profit basis and accordingly, seeks only to generate revenues sufficient to pay operating and maintenance costs, the cost of purchased power, capital expenditures, depreciation, and principal and interest on all indebtedness and to provide for reserves.Chugach is subject to the regulatory authority of the Regulatory Commission of Alaska (RCA). 3. SIGNIFICANT ACCOUNTING POLICIES a. Management Estimates In preparing the financial statements, the management of Chugach is required to make estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the balance sheet and revenues and expenses for the reporting period.Estimates include allowance for doubtful accounts, deferred charges and credits, unbilled revenue and the estimated useful life of utility plant.Actual results could differ from those estimates. 7 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 b. Regulation The accounting records of Chugach conform to the Uniform System of Accounts as prescribed by the Federal Energy Regulatory Commission (FERC).Chugach meets the criteria, and accordingly, follows the accounting and reporting requirements of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 980, “Topic 980 – Regulated Operations.”FASB ASC 980 provides for the recognition of regulatory assets and liabilities as allowed by regulators for costs or credits that are reflected in current rates or are considered probable of being included in future rates.Our regulated rates are established to recover all of our specific costs of providing electric service.In each rate filing, rates are set at levels to recover all of our specific allowable costs and those rates are then collected from our retail and wholesale customers.The regulatory assets or liabilities are then reduced as the cost or credit is reflected in earnings. c. Income Taxes Chugach is exempt from federal income taxes under the provisions of Section 501(c)(12) of the Internal Revenue Code and for the six month periods ended June 30, 2011 and 2010 was in compliance with that provision.In addition, Chugach collects sales tax and is assessed gross receipts and excise taxes which are presented on a net basis in accordance with FASB ASC 605-45-50, “Topic 605 – Revenue Recognition – Subtopic 45 – Principal Agent Considerations – Section 50 – Disclosure.” Chugach applies a more-likely-than-not recognition threshold for all tax uncertainties.FASB ASC 740 only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities.Chugach’s management reviewed Chugach’s tax positions and determined there were no outstanding, or retroactive tax positions, that were not highly certain of being sustained upon examination by the taxing authorities. 4. REGULATORY MATTERS Request for Regulatory Asset On January 21, 2011, Chugach issued $90 million of First Mortgage Bonds (2011 Series A, Tranche A) at an interest rate of 4.20 percent and $185 million of First Mortgage Bonds (2011 Series A, Tranche B) at an interest rate of 4.75 percent.The proceeds of the 2011 Series A Bonds were used for the refinancing of Chugach’s $150 million of 2001 Series A Bonds that matured on March 15, 2011, at an interest rate of 6.55 percent and will be used for the refinancing of Chugach’s $120 million of 2002 Series A Bonds that mature on February 1, 2012 at an interest rate of 6.20 percent. On March 22, 2011, Chugach submitted a petition to the RCA requesting authorization to create regulatory assets for the deferral of interim interest expense associated with the refinancing of its 2001 and 2002 Series A Bonds.The 2011 financing reduced interest rate risk and allowed Chugach to capitalize on historic lows in long-term interest rates to minimize the long-term financial cost to members.Chugach believes that recovery through future rates is probable as we have received approval for similar costs historically.The deferral period is over the life of the bonds or between 20 and 30 years. 8 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 The deferral of interest for the portion of the 2011 bonds used to pay off the 2001 Series A Bonds that matured on March 15, 2011, totalled approximately $1.0 million.The deferral of interest for the portion of the 2011 bonds used to pay off the 2002 Series A Bonds that matures on February 1, 2012, is estimated at $5.7 million.The deferred interest at June 30, 2011, was approximately $3.4 million.RCA approval will allow Chugach to recover in electric rates the interim interest expense over the life of both tranches of 2011 Series A Bonds.Chugach also requested approval to recover the associated refinancing costs in electric rates through amortization over the life of the new 2011 Series A Bonds. On April 5, 2011, the RCA issued Order No. 1 of Docket U-11-025 to adjudicate Chugach’s request.Only MEA intervened but no issues were identified.The RCA now is determining whether any additional process is necessary.The RCA expects to issue a final decision by September 11, 2011, and if approved will be included in our SRF for the period ended December 31, 2011. 2008 Test Year Rate Case In Order Nos. U-09-080(10)/U-09-097(9), the RCA approved Chugach’s retail refund plan and required Chugach to file notification to the RCA upon the completion of disbursement of the refunds.In March of 2011, Chugach completed the retail refund and filed its required notification to the RCA that the refunds had been issued.On May 17, 2011, the RCA issued Orders U-09-080(11)/U-09-097(10), acknowledging Chugach’s notification and closing Dockets U-09-080 and U-09-097. December 31, 2010 Test Year Simplified Rate Filing On March 31, 2011, Chugach submitted a Simplified Rate Filing (SRF) to the RCA and requested a system demand and energy rate increase of 0.9 percent, or approximately $1.0 million on an annual basis.The filing is based on the December 31, 2010 test year for proposed rate adjustments effective in mid May 2011.On a customer class basis, Chugach requested demand and energy rate increases of 0.3 percent to Chugach retail customers and 2.2 percent to its wholesale classes. The RCA issued a letter order on May 13, 2011 approving the filing.The updated rates became effective May 16, 2011. ENSTAR (Alaska Pipeline Company) ENSTAR Natural Gas Company (ENSTAR) has a tariff to transport our gas purchased from gas suppliers on a firm basis to our International Station Power Plant (historically known as “IGT”) at a transportation rate of $0.63 per thousand cubic feet (MCF).The agreement contains a fixed monthly charge of $2,840 for firm service.In December of 2010, ENSTAR applied for extension of this tariff rate to provide gas transportation to Chugach to service the Bernice Lake Power Plant.Previously, transportation was provided as part of a natural gas supply contract.Under the new contract, Chugach is responsible for transportation of the natural gas.The RCA approved the request in February of 2011. 9 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 Extension of Seward Power Sales Agreement On May 6, 2011, Chugach submitted a request to the RCA to extend the term of the 2006 Agreement for the Sale and Purchase of Electric Power and Energy between Chugach and the City of Seward to December 31, 2016.The current contract expires on December 31, 2011.The RCA issued a letter order on May 26, 2011, approving the extension. Bernice Lake Asset Purchase and Capacity Agreement On July 12, 2011, Chugach, Alaska Electric and Energy Cooperative, Inc. (AEEC) and HEA entered into an Asset Purchase and Sale Agreement whereby Chugach has agreed to sell and AEEC has agreed to purchase the Bernice Lake Power Plant located in Nikiski, Alaska.The sale also includes associated transmission substation facilities located on the premises.The Bernice Lake facility is located on land that is leased to Chugach by HEA.The current lease expires on November 30, 2011 but has been extended by HEA to be consistent with the closing date contained in the Asset Purchase and Sale Agreement.The sale and book value of assets is equal to approximately $11.9 and $4.4 million, respectively. Associated with the Asset Purchase and Sale Agreement described above, Chugach also entered into an Agreement for Sale of Electric Capacity with AEEC and HEA (Capacity Agreement).The agreement is a purchased power agreement that allows Chugach to purchase the capacity and related energy from the Bernice Lake Power Plant from the closing date of the sale of the facility (Asset Purchase and Sale Agreement) to AEEC through December 31, 2013.This agreement allows Chugach to sell the Bernice Lake Power Plant and simultaneously ensure system retail and wholesale deliverability requirements are met through December 31, 2013. Chugach submitted the Asset Purchase and Capacity Agreement to the RCA on July 21, 2011.Chugach’s request is currently being reviewed by the RCA and is subject to their approval.As expected, on August 2, 2011, the RCA opened a docket and indicated that a final order would be issued no later than January 17, 2012. Fire Island Wind Project On June 23, 2011, Chugach submitted a request to the RCA for approval of a new power purchase agreement between Chugach and Fire Island Wind, LLC., a special purpose entity wholly-owned by Cook Inlet Region, Inc.The Fire Island Wind project is comprised of eleven 1.6 megawatt wind turbine generators with a total nameplate capacity of 17.6 megawatts.The generators will be located on the southern part of Fire Island in Anchorage, Alaska.The project is scheduled to be commercially operational by December 31, 2012. 10 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 Annual cost of these purchases is expected to be about $4.7 million.Chugach has also requested approval from the RCA to recover these costs through the fuel surcharge. Chugach’s request is currently being reviewed by the RCA and is subject to their approval. 5. LINES OF CREDIT Chugach maintains a $50 million line of credit with National Rural Utilities Cooperative Finance Corporation (NRUCFC).Chugach did not utilize this line of credit in the first half of 2011, and therefore had no outstanding balance at June 30, 2011.In addition, Chugach did not utilize this line of credit during 2010 and therefore had no outstanding balance at December 31, 2010.The borrowing rate is calculated using the total rate per annum and may be fixed by NRUCFC and will not exceed the Prevailing Prime Rate, plus one percent per annum.At June 30, 2011, and December 31, 2010, the borrowing rate was 4.95%. The NRUCFC Revolving Line Of Credit Agreement requires that Chugach, for each 12-month period, for a period of at least five consecutive days, pay down the entire outstanding principal balance.The NRUCFC line of credit expires October 14, 2012. This line of credit is immediately available for unconditional borrowing. 6. COMMERCIAL PAPER / FINANCING Commercial Paper Over the next two years, Chugach anticipates financing increased capital expenditures due to the construction of a gas-fired generation plant and on-going capital needs.Commercial paper is being issued and will act as a bridge until Chugach converts Commercial Paper balances to long term debt.On November 17, 2010, Chugach entered into a $300 million Unsecured Credit Agreement between NRUCFC, Bank of America, N.A., KeyBank National Association, JPMorgan Chase Bank, N.A., Bank of Montreal, CoBank, ACB, Goldman Sachs Bank USA, Bank of Taiwan, Los Angeles Branch and Chang Hwa Commercial Bank, Ltd., Los Angeles Branch intended to back the commercial paper program.The 2010 Credit Agreement was priced with an all-in drawn spread of one month London Interbank Offered Rate (LIBOR) plus 150 basis points, along with a 25 basis points facility fee (based on an A-/A3 unsecured debt rating).The 2010 Credit Agreement expires on November 17, 2013.Chugach had $121.0 million and $98.5 million of commercial paper outstanding at June 30, 2011, and December 31, 2010, respectively.Our commercial paper can be repriced between one day and two hundred seventy days. 11 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 The following table provides information regarding average commercial paper balances outstanding for the quarter ended June 30 (dollars in millions), as well as corresponding weighted average interest rates: Average Balance Weighted Average Interest Rate Average Balance Weighted Average Interest Rate 0.29% 0.33% Financing On March 15, 2011, Chugach retired its 2001 Series A Bonds with proceeds from $90 million of First Mortgage Bonds, 2011 Series A, due March 15, 2031, and $185 million of First Mortgage Bonds, 2011 Series A, due March 15, 2041, issued on January 21, 2011.The First Mortgage Bonds, 2011 Series A, due March 15, 2031, bear interest at 4.20% per annum, payable semi-annually on March 15 and September 15 of each year commencing on September 15, 2011.Principal on the 2011 Series A Bonds due March 15, 2031 will be paid in equal annual installments beginning on March 15, 2012, resulting in an average life of approximately 10 years.The First Mortgage Bonds, 2011 Series A, due March 15, 2041, bear interest at 4.75% per annum, payable semi-annually on March 15 and September 15 of each year commencing on September 15, 2011.Principal on the 2011 Series A Bonds due March 15, 2041 will be paid in equal annual installments beginning on March 15, 2012, resulting in an average life of approximately 15.5 years.The bonds and all other long-term debt obligations are secured by a lien on substantially all of Chugach’s assets pursuant to the Second Amended and Restated Indenture of Trust, which became effective on January 20, 2011.At this time, Chugach plans to use the balance of the proceeds, currently being held by its trustee, to retire $120 million of 2002 Series A Bonds due February 1, 2012, after satisfying the conditions to authenticate and deliver additional obligations under the Second Amended and Restated Indenture of Trust, which became effective January 20, 2011. Chugach had a term loan facility with CoBank.Loans made under that facility were evidenced by promissory notes governed by the Master Loan Agreement since January 22, 2003.On January 19, 2011, Chugach and CoBank amended and restated the existing Master Loan Agreement.The existing obligations under the existing loan are evidenced by the 2011 CoBank Note, which is governed by the Amended and Restated Master Loan Agreement dated January 19, 2011 and secured by the Second Amended and Restated Indenture. 12 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 7.RECENT ACCOUNTING PRONOUNCEMENTS ASC Update 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” In May 2011, the FASB issued ASC Update 2011-04, “Fair Value Measurement: (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”ASC Update 2011-04 amends current U.S. GAAP to create more commonality with IFRS by changing some of the wording used to describe requirements for measuring fair value and for disclosing information about fair value measurements.This update is effective for the first interim or annual reporting period beginning after December 15, 2011.Chugach will begin application of ASC 2011-04 on January 1, 2012, which is not expected to have any effect on results of operations, financial position, and cash flows. ASC Update 2010-06 “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” In January 2010, the FASB issued ASC Update 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.”ASC Update 2010-06 applies to all entities that are required to make disclosures about recurring or nonrecurring fair value measurements and expands the disclosures required based on the measurement Level.This update is effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for certain Level 3 transactions.Those transaction disclosure requirements were effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Chugach began application of ASC Update 2010-06 for the period ended March 31, 2010, which did not have any effect on our results of operations, financial position, and cash flows.Chugach began application of the Level 3 transaction disclosures on January 1, 2011, which did not have any effect on results of operations, financial position and cash flows. 8.FAIR VALUES OF ASSETS AND LIABILITIES Fair Value Hierarchy In accordance with ASC 820 Chugach groups its financial assets and liabilities measured at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Valuation is based upon quoted prices for identical instruments traded in active exchange markets, such as the New York Stock Exchange.Level 1 also includes U.S. Treasury and federal agency securities, which are traded by dealers or brokers in active markets.Valuations are obtained from readily available pricing sources for market transactions involving identical assets or liabilities. 13 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2011 and 2010 Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 – Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect Chugach’s estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. The table below presents the balance of Chugach’s non-qualified deferred compensation plan and Overnight Repurchase Agreement assets measured at fair value on a recurring basis at June 30, 2011, and December 31, 2010. Total Level 1 Level 2 Level 3 June 30, 2011 Deferred compensation $ $ $
